Title: To James Madison from James Monroe, 16 June 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        Albemarle June 16. 1815.
                    
                    I have receivd yours of the 12th. Since my return home I have recover’d daily from the debilitating effect of my late indisposition, so that I have reason to presume on a thorough restoration in a short time, if circumstances shod. allow me to remain here. I feel however uneasy lest something shod. occur in which my absence might be improper. I am surprised that we hear nothing from our ministers. They surely would not remain abroad if they had not the prospect of forming a treaty with Engld., and yet it is strange, if they have, that they do not advise of it.
                    The change in the letter to Mr Baker was very proper. I felt uneasy till I heard of it, after finding by a letter from mr Dallas, that Indian hostilities continued in the quarter dependant on Michilamackinac.
                    To mr Changuyon I will write by the next mail. With affectionate respect
                    
                        
                            Jas Monroe
                        
                    
                